luterval reveuue serie zuvu0u8034 dec - uniform issue list set epr ra legend taxpayer a decedent b individual g attorney h amount d ira x ira y company a dea in letters dated date date and date your authorized representative on your behalf requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was married to decedent b decedent b died on ie having named taxpayer a as beneficiary of ira x ira x was liquidated on date by individual g who your authorized representative has asserted was purporting to act as taxpayer a’s agent under a durable_power_of_attorney but who was without guvovoi sec_4 authority under state n law to act as such taxpayer a was not told of the liquidation of ira x on date taxpayer a’s attorney attorney h received a check for amount d from company a manager of taxpayer a’s trust and the company to which individual g had delivered the liquidated ira funds however attorney h never received a description of the nature of the amount d funds and had no knowledge that these were ira funds attorney h deposited amount d taxpayer a taxpayer a did not become aware of the liquidation of ira x until her tax preparer notified attorney h attorney h immediately arranged a rollover of the ira x proceeds in amount d minus the yea rollover was completed to ira y on date minimum_required_distribution and a into an account on behalf of based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into ii an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at suuuovvevd4 any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by individual g in improperly liquidating ira x of which taxpayer a was beneficiary without her knowledge and consent and in failure to inform taxpayer a that the funds were ira funds furthermore upon learning of the nature of the funds taxpayer a and attorney h took all appropriate action to correct the failure and immediately deposited amount d into ira y therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount d pursuant to this ruling letter the service will treat taxpayer a's date rollover_contribution of amount d into ira y as a valid rollover within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to d se t ep ra t3 at sincerely yours frances v sloan manager s technical group enclosures deleted copy of letter_ruling notice of intention to disclose
